Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 pending 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (PG pub 2009/0050920 A1).
Consider Claim 1
Consider Claims 2-3, Nakamura teaches the solderable layer (17) is made from precious metal such as gold [0020], where solderable layer (17) is deposited onto an intermediate layer (first diffusion prevention layer 16) (Fig. 2), the intermediate layer (16) is deposited by PVD [0020], and the intermediate layer (16) is made from Ni/Ni alloyed [0022].
Consider Claims 4-5, Nakamura teaches the solderable layer (17) is made from precious metal such as gold [0020], where the adhesive layer (base metal layer 15) deposited before solderable layer (17) (Fig. 2), the adhesive layer (15) is deposited by PVD [0020], and the adhesive layer (15) is made from titanium and/or chromium [0021].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (PG pub 2009/0050920 A1), in view of Jindal (US Pat 5,264,297).
Consider Claim 7, Nakamura teaches the coating of a plate (11) with solderable layer (17) (Fig. 2). 
Nakamura does not teach the processing of the plate/substrate with ion etching process before coating.
However, Jindal is in the art of PVD coating of ceramic substrate (abstract), teaches the ceramic substrate is made of aluminum oxide/alumina (Col. 3, lines 44-47). Jindal teaches the ion itching of the ceramic substrate surface before the deposition/coating of the layer (Col. 5, lines 1-6).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Nakamura with Jindal to ion etching of the ceramic substrate surface prior to coating the solderable layer, to clean the substrate surface from contaminates/foam contaminates free surface (Col. 5, lines 4-6).
Consider Claim 9, Nakamura teaches the process of ceramic wiring board (electronic module) (10) having plate (11) (abstract). Nakamura teaches the plate (ceramic substrate) made from ceramic material such as aluminum nitride, or aluminum oxide [0019], thus including aluminum as metallic component and nitrogen/oxygen as nonmetallic component. Nakamura teaches the coating the plate (ceramic substrate 11) with first gold layer (17) as a solderable layer using physical vapor deposition [0020]. Nakamura teaches wiring layer (12) formed by PVD, where the wiring layer (12) comprise: wiring part (13) and connection part (14); as the wiring part (13) comprise of base metal the layer (15), first diffusion prevention layer (16), and first Au layer (17) [0020]. Therefore, base metal the layer (15), first diffusion prevention layer (16), and first Au layer (17) are deposited using PVD. Nakamura teaches the solderable layer (17) is made from precious metal such as gold [0020], where solderable layer (17) is deposited onto an 
Nakamura does not teach the processing of the plate/substrate with ion etching process.
However, Jindal is in the art of PVD coating of ceramic substrate (abstract), teaches the ceramic substrate is made of aluminum oxide/alumina (Col. 3, lines 44-47). Jindal teaches the ion itching of the ceramic substrate surface before the deposition/coating of the layer (Col. 5, lines 1-6).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Nakamura with Jindal to ion etching of the ceramic substrate surface prior to coating the solderable layer, to clean the substrate surface from contaminates/foam contaminates free surface (Col. 5, lines 4-6).

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 20110076286 A), in view of Weber (PG Pub 2011/0051337 A1).
Consider Claim 1, Jang teaches the process of forming power module (abstract). Jang teaches the use of base substrate made (100) of AlSiC material (page 4, 8th para), having Al metal and SiC is non-metallic materials. Jang teaches coating the base substrate (100) with is coated with solderable layer (131/132) made of precious metal such as Ni, Ag, V and SnAgCu (page 4, 9th para). Jang teaches the deposit of layer (121/122) made of Ni, V and Ti between the solderable layer and the substrate/plate (page 4, 7th para).

    PNG
    media_image1.png
    170
    505
    media_image1.png
    Greyscale

Jang does not teach the solderable layer is deposited with PVD.
However, Weber is in the art of forming electronic devices (abstract), teaches  having a ceramic substrate [0035] where the substrate (104) is coated with intermediate layer (112) and layer (116) [0028]-[0029], where the intermediate layer is coated with PVD process [0037], and where layer (116) is also coated with PVD process [0029]. Weber teaches the layer (116) (layer of PVD material) as a solderable layer made of any metal including but not limited to silver, Cr, Al [0037].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Jang with Weber to vapor deposit solderable material with PVD process, to provide with controller thickness from (for example) 25-100 nm [0031].
Consider Claim 2, the combined Jang (with Weber) teaches the solderable layer made of Ni, Ag (Jang, page 4, 8th para).
Consider Claim 3, the combined Jang (with Weber) teaches the deposit of intermediate layer (121/122) made of Ti, V and Ni (Jang, page 4, 7th para), where Weber teaches the intermediate layer (112) PVD deposit and intermediate layer (112) is made of any metal [0037], encompassing Ti, V and Ni. 
Consider Claims 4-5, the combined Jang (with Weber) teaches the deposit of adhesive layer (121/122) made of Ti, V and Ni (Jang, page 4, 7th para), where Weber teaches the 
Consider Claim 6, the combined Jang (with Weber) teaches the ceramic substrate comprise SiC as non-metallic materials (Jang, page 4, 8th para).
Consider Claim 8, the combined Jang (with Weber) teaches the use of mask material prior for coating the ceramic substrate/plate (104) (Weber, [0037]), as masking the surface facilitate identifying at least one location that is subsequently to be effectively marked using a PVD material (Weber, [0035]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 20110076286 A), in view of Weber (PG Pub 2011/0051337 A1), and in further view of Jindal (US Pat 5,264,297).
Consider Claim 7, the combined Jang (with Weber) teaches the cleaning of the ceramic substrate/plate prior to coating (Weber, [0035]).
The combined Jang (with Weber) does not teach the cleaning of the plate/substrate with ion etching process before coating.
However, Jindal is in the art of PVD coating of ceramic substrate (abstract), teaches the ceramic substrate is made of aluminum oxide/alumina (Col. 3, lines 44-47). Jindal teaches the ion itching of the ceramic substrate surface before the deposition/coating of the layer (Col. 5, lines 1-6).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Jang (with Weber) with Jindal to ion etching of the ceramic 
Consider Claim 9, Jang teaches the process of forming power module (abstract). Jang teaches the use of base substrate made (100) of AlSiC material (page 4, 8th para), having Al metal and SiC is non-metallic materials. Jang teaches coating the base substrate (100) with is coated with solderable layer (131/132) made of precious metal such as Ni, Ag, V and SnAgCu (page 4, 9th para). Jang teaches the deposit of layer (121/122) made of Ni, V and Ti between the solderable layer and the substrate/plate (page 4, 7th para).

    PNG
    media_image1.png
    170
    505
    media_image1.png
    Greyscale

Jang does not teach the solderable layer is deposited with PVD.
However, Weber is in the art of forming electronic devices (abstract), teaches  having a ceramic substrate [0035] where the substrate (104) is coated with intermediate layer (112) and layer (116) [0028]-[0029], where the intermediate layer is coated with PVD process [0037], and where layer (116) is also coated with PVD process [0029]. Weber teaches the layer (116) (layer of PVD material) as a solderable layer made of any metal including but not limited to silver, Cr, Al [0037].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Jang with Weber to vapor deposit solderable material with PVD process, to provide with controller thickness from (for example) 25-100 nm [0031].
The combined Jang (with Weber) teaches the solderable layer made of Ni, Ag (Jang, page 4, 8th para).
The combined Jang (with Weber) teaches the deposit of intermediate layer (121/122) made of Ti, V and Ni (Jang, page 4, 7th para), where Weber teaches the intermediate layer (112) PVD deposit and intermediate layer (112) is made of any metal [0037], encompassing Ti, V and Ni. 
The combined Jang (with Weber) does not teach the cleaning of the plate/substrate with ion etching process before coating.
However, Jindal is in the art of PVD coating of ceramic substrate (abstract), teaches the ceramic substrate is made of aluminum oxide/alumina (Col. 3, lines 44-47). Jindal teaches the ion itching of the ceramic substrate surface before the deposition/coating of the layer (Col. 5, lines 1-6).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Jang (with Weber) with Jindal to ion etching of the ceramic substrate surface prior to coating the solderable layer, to clean the substrate surface from contaminates/foam contaminates free surface (Col. 5, lines 4-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718